         Case 1:20-cv-11889-MLW Document 33 Filed 12/07/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



  DR. SHIVA AYYADURAI,

                                  Plaintiff,

                             v.                             CIVIL ACTION
                                                            NO. 1:20-cv-11889-MLW
  WILLIAM FRANCIS GALVIN, in his official
  capacity as the Secretary of the Commonwealth
  of Massachusetts and his individual capacity,
  MICHELLE TASSINARI, in her individual
  capacity, DEBRA O’MALLEY, in her individual
  capacity, AMY COHEN, in her individual capacity,
  and NATIONAL ASSOCIATION OF STATE
  ELECTION DIRECTORS

                          Defendant.



 ASSENTED TO MOTION TO FILE BRIEF IN SUPPORT OF MOTION TO DISMISS
                THAT EXCEEDS TWENTY PAGE LIMIT

       Defendants, Secretary of the Commonwealth William Francis Galvin, Michelle Tassinari,

and Debra O’Malley, move this Court to allow them to file a single consolidated brief in support

of their motions to dismiss that exceeds the twenty-page limit imposed by Local Rule 7.1(b)(4).

Specifically, Defendants seek leave of Court to file a brief that does not exceed thirty-five pages

(excluding a cover page, table of contents, signature block, and certificate of service).

Defendants submit that this page length extension will allow them to submit a single,

consolidated brief in support of their motions to dismiss the Amended Complaint. Plaintiff

assent to the relief sought by this motion.




                                                 1
         Case 1:20-cv-11889-MLW Document 33 Filed 12/07/20 Page 2 of 2




                                             Respectfully submitted,

                                             Defendants,

                                             WILLIAM FRANCIS GALVIN, in his official and
                                             individual capacities, MICHELLE TASSINARI, in
                                             her individual capacity, and DEBRA O’MALLEY,
                                             in her individual capacity,

                                             By their attorneys,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Adam Hornstine
                                             Anne Sterman (BBO No. 650426)
                                             Adam Hornstine (BBO# 666296)
                                             Assistant Attorneys General
                                             Office of the Attorney General
                                             One Ashburton Place
                                             Boston, MA 02108
                                             617-963-2048
                                             Anne.Sterman@mass.gov
                                             Adam.Hornstine@mass.gov

Date: December 7, 2020



                                  CERTIFICATE OF SERVICE

        I, Adam Hornstine, Assistant Attorney General, hereby certify that I have this day,
December 7, 2020, served the foregoing Memorandum, upon all parties, by electronically filing
to all ECF registered parties, and paper copies will be sent to those indicated as non-registered
ECF participants.

                                             /s/ Adam Hornstine
                                             Adam Hornstine

                            LOCAL RULE 7.1 CERTIFICATION

       I, Adam Hornstine, Assistant Attorney General, hereby certify that I met and conferred
with Plaintiff, and Plaintiff assents to the relief sought by this motion.

                                             /s/ Adam Hornstine
                                             Adam Hornstine
